Citation Nr: 9920583	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDING OF FACT

The veteran has withdrawn his appeal with respect to the 
issue of service connection for PTSD, thus this issue on 
appeal is moot.  


CONCLUSION OF LAW

There is no remaining case or controversy over which the 
Board has jurisdiction.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.101, 20.204 (1998); 
Waterhouse v. Principi, 3 Vet. App. 473 (1992); Mokal v. 
Derwinski, 1 Vet. App. 12 (1990)


REASONS AND BASES FOR FINDING AND CONCLUSION

Following the July 1997 rating decision denying service 
connection for PTSD the veteran filed a notice of 
disagreement, in November 1997.  After the issuance of a 
statement of the case, he perfected his appeal in December 
1997.  In May 1999 the veteran submitted a signed written 
statement indicating that he desired to withdraw his appeal 
before the Board.  Since the veteran has submitted a signed 
written request that his appeal be withdrawn with respect to 
the issue currently on appeal, the Board concludes that the 
issue on appeal has become moot for lack of an actual case or 
controversy.  Therefore, the issue on appeal is dismissed as 
moot.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.101, 20.204; see 
Waterhouse and Mokal.



ORDER

The appeal with respect to the issue of service connection 
for PTSD is dismissed.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

